COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                No. 08-20-00085-CV
  IN RE:                                          §

                                                  §        AN ORIGINAL PROCEEDING
  MARK T. DAVIS,
                                                  §               IN MANDAMUS
  Relator                                         §

                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of

mandamus/prohibition against the Honorable Selena Solis, Judge of the 243rd District Court of El

Paso County, Texas, and concludes that Relator’s petition for writ of mandamus/prohibition should

be denied. We therefore deny the petition for writ of mandamus/prohibition, in accordance with

the opinion of this Court.

       IT IS SO ORDERED THIS 26TH DAY OF AUGUST, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.